

115 HR 3617 IH: Providing Opportunities for Savings, Transactions, And Lending Act of 2017
U.S. House of Representatives
2017-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3617IN THE HOUSE OF REPRESENTATIVESJuly 28, 2017Mr. Richmond (for himself, Mr. Grijalva, Mr. Conyers, Ms. Kaptur, Mr. Blumenauer, and Mr. Rush) introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo amend title 39, United States Code, to provide that the United States Postal Service may provide
			 certain basic financial services, and for other purposes.
	
 1.Short titleThis Act may be cited as the Providing Opportunities for Savings, Transactions, And Lending Act of 2017 or the POSTAL Act of 2017. 2.Authority for the Postal Service to offer certain financial services (a)In generalSection 404(a) of title 39, United States Code, is amended—
 (1)in paragraph (7), by striking and at the end; (2)in paragraph (8), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following new paragraph:  (9)to provide basic financial services, including—
 (A)small-dollar loans; (B)alone, or in partnership with depository institutions (as defined under section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813)) and credit unions—
 (i)checking accounts and interest-bearing savings accounts; and (ii)services relating to international money transfers;
 (C)such other basic financial services as the Postal Service determines appropriate in the public interest; and
 (D)the creation of a Postal Card that allows users to engage in the financial services described under this paragraph.. (b)Technical and conforming amendmentSection 404(e)(2) of title 39, United States Code, is amended by adding at the end the following: The preceding sentence shall not apply to any financial service offered by the Postal Service under subsection (a)(9)..
			